PER CURIAM.
William A. Veney appeals the district court’s dismissal of his petition for writ of habeas corpus filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). He alleges the district court erred by failing to appoint counsel to assist him and failing to liberally construe his pro se § 2254 petition. We have reviewed the record and the district court’s opinion and find no reversible error. See Murray v. Giarratano, 492 U.S. 1, 7-8, 109 S.Ct. 2765, 106 L.Ed.2d 1 (1989); Beaudett v. City of Hampton, 775 F.2d 1274 (4th Cir. 1985). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.